4 So.3d 22 (2009)
Bobby Gene MAYS, Jr., Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-3009.
District Court of Appeal of Florida, First District.
January 28, 2009.
Rehearing Denied March 13, 2009.
Bobby Gene Mays, Jr., pro se, Petitioner.
Bill McCollum, Attorney General, and Anne Conley, Assistant Attorney General, Tallahassee, for Respondent.
Prior report: 958 So.2d 1127.
PER CURIAM.
The petition alleging ineffective assistance of appellate counsel is denied on the merits.
DAVIS, BENTON, and BROWNING, JJ., concur.